Plaintiff, employed as a Game Management Agent by the Fish and Wildlife Service of the United States Department of Interior, sues to recover additional compensation for overtime, holiday and night work performed from October 1954 to August 28, 1961. Defendant has moved to dismiss the petition filed *984on September 21,1967, on the ground that the claim is barred by the six year statute of limitations applicable to suits in the Court of Claims. 28 U.S.C. § 2601. Upon consideration of the motion, without oral argument, the court concluded that the claim was barred by limitations, citing Burich v. United States, 177 Ct. Cl. 139, 366 F. 2d 984 (1966), cert. denied, 389 U.S. 885, rehearing denied, 389 U.S. 998, (1967). On April 5, 1968, the court ordered that defendant’s motion be granted and the petition was dismissed.